Citation Nr: 1230117	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a Travel Board Hearing in November 2011; however, he failed to appear.  Under the applicable regulation, if a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2011).  Accordingly, the Veteran's request for a hearing is considered withdrawn.


FINDING OF FACT

The results of the January 2010 VA audiometric tests reveal level II hearing in the Veteran's right ear and level III hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is challenging the initial evaluation of his service-connected disability.  Once service connection has been granted, in the context in which the claim initially arose, the claim has been substantiated.  Therefore, additional VCAA notice under § 5103(a) is not required, as the initial intended purpose of the notice has been fulfilled; any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2011).  Here, the RO provided the Veteran with the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

VA also has a duty to assist the Veteran in developing the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the Veteran was afforded a VA examination relevant to the issue on appeal in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination obtained in this case is adequate, as it is predicated on a physical examination of the Veteran, and an interview with the Veteran regarding his symptoms and complaints.  The report provides findings relevant to the criteria for rating the hearing disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board notes, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In the January 2010 VA examination report, the examiner noted the Veteran reported constant ringing in his ears and hearing loss.  The examiner also noted the subjective factors of hearing loss were difficulty hearing and understanding, and the effect of the hearing loss on the Veteran's usual occupation and daily activities was moderate.  Thus, it is established that the VA examiner considered the functional effects caused by the hearing disability.  Accordingly, the Board finds VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Second, the RO obtained the Veteran's VA treatment records and service treatment records.  Additionally, private medical records from Dr. B. V. have been associated with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss is currently evaluated as noncompensable.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (hertz).  To evaluate the degree of disability for hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2011).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).  As the audiological findings reported below demonstrate, the Veteran does not have exceptional patterns of hearing impairment for VA purposes.

Service connection has been established for the disability at issue effective from October 8, 2009.  As such, the rating period for consideration in this appeal is from October 8, 2009.  38 C.F.R. § 3.400 (2011).

In a November 2009 private audiogram conducted by Dr. B. V., unmasked air conduction pure tone thresholds, in decibels were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
50

80
LEFT
15
55

80

Word recognition scores with noise were 84 percent in the right ear and 84 percent in the left ear.  Word recognition scores, masked, were 38 percent in the right ear and 64 percent in the left ear.  The Veteran was diagnosed with mild to severe sensorineural hearing loss with good speech understanding at a loud level.

The November 2009 audiological evaluation conducted by Dr. B. V. does not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a), (b) (2011).  Additionally, the Board does not find that the audiological evaluation conducted by Dr. B. V. is adequate for VA rating purposes because there is no indication in the evaluation report that the speech recognition scores were based on the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (2011) (examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test).

An authorized VA audiological evaluation in January 2010 revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
50
75
80
60
LEFT
40
55
75
85
64

Speech audiometry revealed speech recognition ability, using the Maryland CNC word list, of 96 percent in the right ear and of 88 percent in the left ear.

The Veteran was diagnosed with bilateral sensorineural hearing loss, which was found to be moderately severe sensorineural hearing loss in both ears.

The results of the January 2010 audiological evaluation do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a), (b) (2011).  The mechanical application of the Rating Schedule to the audiological evaluation reveals, under Table VI, establishes the Veteran had level II hearing in his right ear and level III hearing in his left ear.  Pursuant to Table VII, these categories correspond with a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(b), (e), (h) (2011).  

Therefore, the Board finds entitlement to a compensable initial evaluation for bilateral hearing loss is not warranted.  As noted above, during the period relevant to this appeal, the audiometry results correspond with a noncompensable evaluation and no higher.  Therefore, the Veteran's claim for a compensable initial evaluation for bilateral hearing loss is denied.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran does not meet the schedular criteria for a compensable initial evaluation for bilateral hearing loss during any period on appeal, and there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  In his February 2010 NOD, the Veteran claimed he had significant hearing loss and should be compensated; however, he failed to assert his hearing loss affected his occupational abilities.  The VA examiner, in the January 2010 examination, noted the effect of the Veteran's bilateral hearing loss on his usual occupation was moderate.  The rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the January 2010 VA audiological examination noted the effect of the Veteran's hearing loss on his usual occupation was moderate, there was no indication by the Veteran he is unemployable due to his bilateral hearing loss.  In February 2010, the Veteran claimed he should be compensated for his hearing loss, but did not assert he was unable to work due to his hearing loss.  Accordingly, the Board concludes a claim for TDIU has not been raised.



ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


